EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Reichert on June 29, 2022.

The following amendments have been made:

Abstract: --A roof cutter and a method of cutting a roof is provided. The roof cutter includes a base that is movable between a retracted configuration and a cutting configuration. In the retracted configuration, the blade is displaced from the roof. In the cutting configuration, the blade is positioned so as to facilitate cutting of the roof. The roof cutter includes a stop assembly and an engagement member that is configured to engage with the stop assembly when the base is in the cutting configuration, thereby establishing a maximum cutting depth. A dampening mechanism softens impacts associated with the blade moving to the cutting depth and absorbs vibrations associated with cutting the roof at the cutting depth. An adjustment assembly is configured to selectively adjust the cutting depth and/or to selectively restrain the base in the retracted configuration, thereby preventing the blade from cutting the roof--.

Claim 17, --The method of claim 16, wherein the dampening mechanism comprises a spring--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The phrase “said engagement member is configured to engage” has been interpreted under 112, 6th paragraph. The subject matter not found was a linkage assembly engaged with said blade, a stop assembly coupled to said linkage assembly, and the engagement member being configured to engage the stop assembly when the cutter is deployed. Per the 112, 6th interpretation, the structure to the aperture plate in which the linkage extends through and cooperates with the stop assembly was not found in the prior art. Mertes (CA 2206442) discloses a cutter having a base, a blade that is positionable between a disengaged and engaged position, a brake assembly, and a linkage assembly. A handle is biased with respect to the tool and aids to adjust the depth of the device. The braking mechanism is also controlled via the rotational position of the handle. Mertes discloses several of the claimed structures, but does not teach the structural relationship of the linkage, plate, aperture and stop assembly arrangement for absorbing vibrations.
Shirlin teaches a roof cutter having a rotational handle in which vibrations are absorbed, but there is no teaching in Shirlin to a stop assembly having an aperture and being in engagement with a linkage assembly.
A combination of the prior art would not have arrived at the claimed invention, since the prior art does not teach or suggestion the structure of the structure or the function of the engagement member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724